In an action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Kings County (Steinhardt, J.), dated November 13, 2001, as denied that branch of its motion which was for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, without costs or disbursements, that branch of the motion which was for summary judgment dismissing the complaint is granted, and the complaint is dismissed.
The defendant established its prima facie entitlement to summary judgment dismissing the complaint by demonstrating that it did not have actual or constructive notice of a dangerous condition (see Gordon v American Museum of Natural History, 67 NY2d 836). In opposition, the plaintiffs failed to *543raise a triable issue of fact. Ritter, J.P., Altman, H. Miller and Adams, JJ., concur.